Case 19-23079-JAD            Doc 155     Filed 09/01/21 Entered 09/01/21 10:34:51              Desc Main
                                        Document      Page 1 of 1
                                                                                 DEFAULT O/E JAD
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In the Matter of:                                    )
                                                       )
  SIMONE, ANGELA M                                     )       Case No. 19-23079-JAD
                                                       )
                            Debtor,                    )       Chapter 7
                                                       )      Related to
  Rosemary C. Crawford,                                )      Doc. No.   148
                                                       )      Hearing Date: 9/7/2021 at 10:00 a.m.
                            Trustee Applicant,         )
  No Respondent.

                    ORDER APPROVING RETENTION OF REALTOR/BROKER

        AND NOW upon consideration of the Trustee’s APPLICATION TO RETAIN REAL
 ESTATE BROKERS TO PROCURE CONSENTED PUBLIC SALE PURSUANT TO
                                                                     148 it is hereby ORDERED,
 11 U.S.C. §§327, 328 AND 330 (the “Application”) filed at Doc. No. [____],
 ADJUDGED and DECREED as follows:

            (1) The Application is hereby approved as of the date the Application was filed.

         (2) BK Global Real Estate Services and Coldwell Banker are hereby appointed as Realtors for
 the Trustee in this bankruptcy proceeding pursuant to the terms described in the Listing Agreement
 attached to the Application for the purpose of acting as the Trustee’s agent in connection with the sale
 of real estate located at 1030 Meridian Drive, Presto, PA 15142. A realtor’s commission in the
 amount of 6% on the sale price (with 4% to Colwell Banker and 2% to BK Global) is tentatively
 approved, subject to final court order.

          (3) Professional persons or entities performing services in this case are advised that approval
 of fees for professional services will be based on other factors as well, including results accomplished,
 the time and labor reasonably required by the applicant to perform the task(s) involved, the customary
 fee for similar services, the time limitations imposed by the retention or the circumstances encountered
 while performing the services, the relationship of the services, if any, to the ultimate bid amount for
 the subject property, and the extent and nature of awards in similar cases.

         (4) The approval of any application for appointment of a professional in which certain fees are
 requested is not an agreement by the Court to allow such fees in the requested amount. Final
 compensation, as awarded by the Court after notice and hearing, may be more or less than the requested
 amount based on application of the above criteria.

            (5) Applicant shall serve the within Order on all interested parties and file a certificate of
 service.

              9/1/2021
                    21
 Date: ___________________________
                    _______________                BY
                                                   BY THE COURT:


     FILED                                         ______________________________________
                                                                       _
     9/1/21 9:26 am                                HONORABLE JEFFERY A.      A DELLER
     CLERK                                         United States Bankruptcy Judge
     U.S. BANKRUPTCY
     COURT - :'3$
